Citation Nr: 1634679	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to PTSD and/or service-connected diabetes mellitus type II.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension, claimed as secondary to PTSD and/or service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal was previously before the Board in January 2016, at which time the Board reopened the previously denied claim of service connection for an acquired psychiatric disorder and remanded the reopened claim, as well as the other claims on appeal, for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for further consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran has not been diagnosed with an acquired psychiatric disorder, including PTSD, at any point prior to the filing or during the pendency of the claim.  

2.  The preponderance of the evidence does not reflect that the Veteran has been diagnosed with GERD at any pertinent point prior to the filing or during the pendency of the claim.  
3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.

4.  The preponderance of the evidence weighs against a finding that the Veteran has had tinnitus at any time prior to the filing of the claim or during the pendency of the claim.  

5.  The most competent, credible, and probative evidence of record weighs against a finding that the Veteran's hypertension is proximately due to, the result of, or aggravated by service-connected diabetes mellitus or any other service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypertension, claimed as secondary to PTSD and/or service-connected diabetes mellitus, are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

In addition to the general legal criteria set forth above, the Board notes that, psychosis, including schizophrenia, is explicitly recognized as a chronic disorder under 38 C.F.R. § 3.309(a) and may be presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence shows that PTSD was diagnosed during service or if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2015).  There are also additional provisions for stressors related to prisoners of war or victims of physical or sexual assault during service.  See 38 C.F.R. § 3.304(f)(4)-(5).  

In regard to C.F.R. § 3.304(f)(3), if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has asserted that he currently has PTSD as a result of his military service.  He has specifically identified an incident when his aircraft landed on a sandbar and began to take in water, which required that he and other soldiers swim to safety.  He has asserted that a soldier next to him, Martin, forced him underwater twice and caused him to fear for his life and that Martin eventually drowned during the incident.  The Veteran has reported shock, horror, and terror in response to what was happening.  See February 2010 stressor statement; July 2010 VA examination report.  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In fact, clinicians have noted that the overall level of traumatic stress exposure from the reported stressor is high, based on the frequency and severity of the incident.  See VA examination reports dated July 2010 and January 2016.  

However, a competent diagnosis of PTSD has not been shown at any point prior to or during the pendency of this claim.  

In this case, the Veteran was afforded VA examinations in July 2010 and January 2016 to determine if he had a diagnosis of PTSD or any other psychiatric disability.  In July 2010, the VA examiner noted the Veteran experienced a qualified traumatic event but, after conducting a mental status evaluation, stated that there was no Axis I diagnosis.  He explained that, while the Veteran had some symptoms of PTSD, his signs and symptoms do not meet the threshold necessary for a diagnosis of PTSD because the Veteran did not endorse clinically significant levels of distress or impairment in social or occupational function.  

The July 2010 VA examination is considered competent medical evidence but, because the examiner did not address the presence of any psychiatric disorder other than PTSD, the Veteran was afforded another examination in January 2016.  After conducting a mental status examination, the January 2016 VA examiner stated that the Veteran does not meet the diagnostic criteria for PTSD or any other mental health diagnosis.  In this regard, the examiner noted that, while the Veteran continued to report the occurrence of a traumatic event, he did not have any associated psychiatric symptoms, including persistent avoidance of stimuli associated with the traumatic event or negative alterations in cognition or mood.  The examiner also noted there is no evidence that he has manifested any psychiatric disorder since 2010, including schizophrenia or any other psychotic disorder.  

The July 2010 and January 2016 VA examinations are considered the most competent, credible, and probative evidence of record regarding whether the Veteran has a current diagnosis of an acquired psychiatric disability, as they are based upon examination and interview of the Veteran and the clinicians' medical expertise.  The examinations are also consistent with the other medical evidence of record, as VA outpatient treatment records dated from 2004 to 2016 reflect that the Veteran has consistently had negative PTSD and depression screens and do not contain a diagnosis of any acquired psychiatric disorder, including PTSD.  The Board also finds probative that, while the Veteran was requested to provide or identify any evidence that would substantiate his claim, there is no opposing medical evidence of record showing the Veteran has been diagnosed with an acquired psychiatric disability, including PTSD, at any point during the pendency of this claim.  

The Board has considered the Veteran's lay assertions that he has PTSD and notes that he is competent to report the presence, nature, and severity of his psychiatric symptoms.  However, as a lay person, he is not competent to offer a diagnosis of a psychiatric disability, including PTSD, as any such diagnosis is a complex medical matter that requires clinical evaluation and falls outside the realm of common knowledge of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board concludes the evidentiary record does not contain a competent lay or medical diagnosis of an acquired psychiatric disability, including PTSD.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, however, the preponderance of the evidence shows the Veteran has not been diagnosed with PTSD or any other psychiatric disorder during the pendency of this claim or at any point remotely close to the filing of his claim in 2010.  In this regard, the Board notes that the Veteran was diagnosed with schizophrenia during the 1970s.  See VA examination reports dated July 1975 and March 1977; March 1976 private medical record from Dr. E.P.  However, because these diagnoses were rendered more than 40 years prior to the date of receipt of his service connection claim, they are not considered relevant as to whether the Veteran has had a current psychiatric disability when he filed his claim or at any point during the pendency of the claim, particularly given that clinicians have consistently noted that he has not manifested a psychiatric disability since 2010.  

In summary, the Board finds the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder, including PTSD, as there is no evidence of a current disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

GERD

In February 2010, the Veteran filed a claim seeking service connection for GERD, which he has asserted is secondary to PTSD, service-connected diabetes mellitus, and the medications taken for those disabilities.  

At the outset, the Board notes that service connection has not been established for PTSD and, thus, there is no legal basis to establish service connection for GERD as secondary to that condition or medications taken therefor.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, service connection has been established for diabetes mellitus.  See March 2010 rating decision.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, however, a current diagnosis of GERD has not been shown during the pendency of this claim.  Review of the record reveals that, in August 1999, the Veteran sought treatment for chest pain that he described felt like heartburn and occurred several hours after eating lunch for three days.  The impression was "probable GERD" and subsequent treatment records note his prior medical history of GERD, esophageal reflux, and gastritis.  See VA treatment records dated August 1999, September 2001, March 2002, and September 2002.  However, VA treatment records that were generated during (or in close proximity to) the appeal period, i.e., since February 2010, do not contain any complaints, treatment, or diagnosis of GERD or any other gastrointestinal disability.  Notably, in December 2010, the Veteran specifically denied having heartburn, gastrointestinal pain, diarrhea, and constipation.  At best, a November 2014 treatment record notes that GERD is reflected in past chart notes; however, it appears this notation is referring to the diagnosis of probable GERD that was noted more than 10 years before the Veteran filed his claim for service connection.  

The Veteran has not submitted or identified any outstanding VA or private treatment records which would show he has been diagnosed with GERD or any other gastrointestinal disability during, or in close proximity to, the current appeal period.  In fact, during a March 2010 VA examination, the Veteran denied having any gastrointestinal symptoms, including nausea, vomiting, constipation, diarrhea, heartburn, dyspepsia, hiatal hernia, or epigastric pain and, as a result, the examiner stated there was no diagnosis of gastric reflux or heartburn.  The examiner explained that the Veteran was asymptomatic, denied a history of epigastric pain or reflux, and also denied any treatment for the claimed condition.  

Therefore, there is no competent medical evidence of a current diagnosis of GERD.  

The Board notes the Veteran is competent to report having gastrointestinal symptoms, such as heartburn and acid reflux; however, the Veteran has not provided any such assertions in support of his claim, including during VA outpatient treatment, VA examinations, or in other written statements.  He has only asserted that he has GERD that he believes is secondary to his diabetes mellitus or PTSD.  However, the Veteran, as a lay person, is not competent to offer a diagnosis of GERD, as any such diagnosis requires clinical observation and testing and he does not possess the requisite specialized knowledge.  Therefore, as the diagnosis of GERD is a complex medical question, the Veteran is not competent to offer a diagnosis.  See Woehlaert, supra.  Moreover, as the objective medical evidence does not contain a diagnosis of GERD that was rendered during or prior to the pendency of this claim, the Board concludes that the initial criterion to establish entitlement to service connection - a current disability - has not been met.  

Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for GERD and the benefit-of-the-doubt doctrine is not for application.  See Gilpin, supra; Gilbert, supra.

Bilateral Hearing Loss

The Veteran is seeking service connection for hearing loss and tinnitus, which he believes are a result of exposure to acoustic trauma during service.  He has asserted that served as a Seabee and performed steel fabrication and construction labor, which exposed him to very noisy environments.  See February 2010 statement from the Veteran; January 2010 VA examination report.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

As an initial matter, the Board observes that the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  Indeed, the Veteran's hearing was within normal limits at an audiological examination conducted in June 1966 and was also normal (15/15 bilaterally) on whispered voice test during his separation examination in January 1967.  The Board notes that the Veteran's STRs contain reports of audiological examination conducted during medical examinations performed in November 1963 and November 1964, before his period of active service; however, those examinations also reveal normal hearing bilaterally.  

At this juncture, the Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, even after converting the ASA standards to the newer ISO-ANSI standards, the results reported in the audiological examinations contained in the STRs reveal bilateral hearing within normal limits before and during service, as they do not reveal auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater during one particular evaluation.  

Despite normal audiometric findings during service, the Board notes that the Veteran is competent to report the nature of his noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his claim.  38 C.F.R. § 3.385.  Specifically, a January 2010 VA audiological evaluation revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

During the January 2010 VA examination, the examining audiologist reviewed the claims file and noted that pure tone testing was not done at the Veteran's separation examination in 1967 and that speech testing only suggested normal hearing in both ears at that time.  The examiner noted that, while it could not be shown the Veteran left service with normal hearing, he reported that his hearing loss had a later onset and that he first noticed or became aware of hearing loss five years before the examination.  He also could not recall if he had hearing problems in service.  Based on the Veteran's statements, the January 2010 VA examiner concluded that the Veteran's hearing loss had a later onset, occurred after leaving service, and was not caused by noise exposure in service.  

Because the January 2010 VA examiner did not consider the converted findings of the in-service audiograms from ASA standards to ISO-ANSI standards, VA obtained an addendum opinion in January 2016.  In his addendum opinion, the January 2010 VA examiner noted that, because the same (ASA) standard was used on the three hearing tests conducted in November 1963, November 1964 , and June 1966, the conversion to ISO-ANSI standards appeared irrelevant.  The Board agrees and again notes that, even after converting the ASA standards to the newer ISO-ANSI standards, the Veteran's hearing remained within normal limits.  The examiner noted that comparison of the hearing thresholds shown in 1963 and 1964 revealed normal thresholds bilaterally, and he also noted that the June 1966 hearing test revealed hearing well within normal limits bilaterally.  The VA examiner noted that there was no complaint of hearing loss in the STRs and further noted that, while the Veteran left service in 1967, he reported being aware of his hearing problems five years before the 2010 VA examination.  In this regard, the VA examiner noted that, based on the hearing thresholds shown in 2010, the Veteran has significant bilateral hearing loss and it is not logical that such hearing loss would have gone undetected at separation or unreported by the Veteran.  

In summary, the VA examiner stated that, based on the evidence of normal hearing on pure tone testing conducted 6 or 7 months before separation, the lack of complaints of hearing loss in the service records, and the Veteran's statements regarding the onset of his hearing problems and that he did not recall having hearing problems in service, as well as the fact that he did not seek remedial help for hearing loss until 40 years after service, the opined that the Veteran's hearing loss is less likely than not caused by noise exposure in service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence of record shows that the Veteran has current bilateral hearing loss for VA purposes, the lay and medical evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinions provided by the VA audiologist that the Veteran's bilateral hearing loss was less likely than not related to service, as his hearing was normal shortly before service discharge and he did not recall having hearing problems in service but, instead, reported recent onset of hearing loss.  Indeed, the opinions provided by the examiner are based on all relevant facts in this case, including the Veteran's own statements, have clear conclusions and supporting data, and are supported by a well-reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is also no contrary medical opinion is of record.

In fact, the first post-service evidence of hearing problems is in an August 2004 VA treatment record, which reflects that he had impaired hearing for years, which the examining clinician stated was not military related.  The Veteran has not submitted or identified any outstanding VA or private treatment records which would indicate that his hearing loss was incurred as a result of service or was manifested during his first post-service year.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not supported by the evidence of record.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the statements of the Veteran linking the Veteran's military service, to include noise exposure, to his current bilateral hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  See Layno, supra.  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service, as he has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  The question of the etiology of the Veteran's hearing loss is a complex medical question that requires medical expertise, as it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear. Thus, the Veteran is not competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion on such matter is not probative.  See Woehlaert, supra.  

Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is causally or etiologically related to any disease, injury, or incident in service and also weighs against a finding that the Veteran's hearing loss was manifest to a compensable degree within one year of the his discharge from service.  As such, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Tinnitus

As noted above, the Veteran contends that he has tinnitus that is related to his in-service noise exposure.  

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and, as such, provide a diagnosis of such.  

In this case, however, the Veteran has failed to establish that he has manifested tinnitus during the appeal period.  In February 2010, the Veteran submitted a statement wherein he asserted that he has tinnitus due to acoustic trauma incurred during service.  However, the January 2010 VA audio examination report reflects that the Veteran denied having a history of tinnitus despite being questioned about it three times.  In January 2016, the audiologist who conducted the January 2010 examination noted that he extensively counseled the Veteran to make sure he understood what tinnitus was and asked if he had any noises in his head or ears, such as ringing, chirping, buzzing, humming, hissing, or static.  The audiologist noted that he believed the Veteran understood the definition of tinnitus at that time and questioned him about it three separate times but the Veteran denied having tinnitus all three times.  

While a contemporaneous notation of complaints or treatment for tinnitus is not necessarily required in this case, the Veteran's explicit denial of having tinnitus during the January 2010 VA examination weighs against his claim.  Indeed, the Veteran was aware that he was being afforded an examination in connection with his pending claim for VA benefits and, yet, denied having a history of tinnitus or any symptoms referable to tinnitus at that time, despite being repeatedly questioned about it.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In this regard, the Board also finds probative that, while the Veteran has sought VA treatment for impaired hearing, he has not endorsed or reported having any symptoms of tinnitus.  See VA treatment records dated from 1999 to 2016.  

The Board notes that, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  See e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  However, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336.  

In this case, not only is there no medical evidence of treatment for tinnitus but the Veteran has explicitly denied having tinnitus during clinical evaluation, which weighs heavily against his assertion of having tinnitus.  The Board also finds probative that, while the Veteran has submitted a claim for tinnitus, he has not provided any information as to the nature of his tinnitus (i.e., that it is a ringing or buzzing sound) or any indication as to when his tinnitus began.  At best, he has submitted one statement wherein he generally reported having tinnitus which, without more information, is insufficient to establish the presence of the condition, particularly given the other evidence of record.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of tinnitus, to include prior to or during the pendency of the claim.  As previously noted, without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin, supra.  Therefore, service connection for tinnitus is not warranted and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


Hypertension

The STRs do not show, nor does the Veteran allege, that his current hypertension was incurred during service.  Instead, the Veteran has asserted that service connection is warranted for hypertension, which he has asserted is secondary to service-connected diabetes mellitus or PTSD.  

As previously noted, there is no legal basis to establish service connection for hypertension as secondary to PTSD, as service connection has not been established for that disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, because service connection has been established for diabetes mellitus, the Board must consider whether his hypertension was proximately caused by or aggravated by his service-connected diabetes mellitus.  See Allen, supra.  

VA treatment records show the Veteran began seeking treatment and received medication for hypertension beginning in August 1999.  The record reflects that the Veteran's hypertension remained elevated and was not optimally controlled, as it was resistant to various forms of medication and the Veteran was non-compliant with his varying medication regimen.  See e.g., VA treatment records dated September 2001, March 2002, and September 2002.  His treating clinician initially characterized his condition as essential hypertension in April 2002, further evaluation revealed he had hypokalemia (low potassium) and clinicians noted he had a high probability of primary aldosteronism.  See June 2004 VA treatment record.  

Given his assertion as to the causal relationship between his hypertension and diabetes mellitus, the Veteran has been afforded several VA examinations to determine if there is, in fact, an etiologic relationship between the two conditions.  During a March 2010 VA diabetes examination, the examiner noted the Veteran has had hypertension since 1999, which had been resistant to treatment for eight years.  After evaluating the Veteran, the examiner noted that, based on normal BUN and creatinine levels, and hypertension predating diabetes by seven years, it is not at least as likely as not that hypertension is secondary to diabetes.  He also noted there is no indication of significant aggravation of hypertension by diabetes to date.  The March 2010 VA opinion is considered competent medical evidence but, to the extent that the examiner did not provide a rationale for his aggravation opinion, his aggravation opinion is considered inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

During the July 2010 VA hypertension examination, the Veteran reported having hypertension for 10 years and the examiner noted his hypertension has been present since approximately 1991 through 1999.  After conducting an examination, the examiner stated there is no indication that the Veteran's hypertension was caused by or secondary to the recent diagnosis of diabetes mellitus, as hypertension preceded diabetes by more than a decade and the micoalbumin creatinine ration is normal, which indicates no nephropathy.  The July 2010 VA opinion is competent medical evidence but to the extent that it does not address aggravation, the opinion is considered inadequate.  See Allen, 7 Vet. App. at 449 (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

The Veteran was afforded another VA hypertension examination in January 2016, at which time the examiner noted the Veteran's pertinent medical history, including the initial diagnosis of essential hypertension and subsequent course of treatment for hypertension and hyperaldosteronism.  After reviewing the evidence and conducting an examination, the January 2016 VA examiner stated that the Veteran does not have essential hypertension and, instead, opined that the etiology of his refractory hypertension is primary hyperaldosteronism (although he noted the etiology of his hyperaldosteronism is unknown since the Veteran refuses treatment or evaluation for this condition).  After providing a detailed discussion regarding the nature and etiologies of hyperaldosteronism, the examiner also opined that it is less likely than not that the Veteran's hypertension is aggravated by service-connected diabetes, as he noted that, while the evidence shows the Veteran's blood pressure remains high today, it is not beyond the levels it was at when he was first seen by VA in 1999.  The examiner also considered the findings of the Institute of Medicine, which include limited to suggestive evidence of an association between Agent Orange and hypertension; however, the examiner noted that these findings are not relevant in this case because the studies considered essential hypertension, which the Veteran does not have.  Instead, the examiner noted the Veteran has refractory hypertension secondary to primary hyperaldosteronism.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hypertension as secondary to service-connected diabetes mellitus.  In making this determination, the Board finds that the VA opinions of record are the most competent, credible, and probative evidence of record as to whether there is an etiologic relationship between the two conditions.  Indeed, each VA opinion of record concludes that the Veteran's hypertension is not likely caused by his diabetes mellitus, as it predated his diabetes by several years, his BUN and creatinine levels are normal, and the evidence shows that his hypertension secondary to primary hyperaldosteronism.  Notably, the VA opinions are based upon all relevant facts in this case and are consistent with the other evidence of record.  The opinions also had clear conclusions and supporting data, as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra.  There is no contrary medical opinion of record which indicates that the Veteran's hypertension is caused by his service-connected diabetes mellitus.

As for aggravation, the January 2016 VA opinion is considered the most competent, credible, and probative evidence of record, as it is notes there has not been a permanent increase in the Veteran's hypertension levels since he was diagnosed with diabetes.  Indeed, this opinion also had clear conclusions and supporting data, and a reasoned medical explanation connecting the two and, notably, there is no opposing medical opinion of record.  

In evaluating this claim, the Board has considered the Veteran's lay assertions that his hypertension is secondary to his diabetes mellitus; however, the etiology of hypertension in general, and any causal or aggravation relationship with diabetes, is a complex medical question that requires medical expertise, which the Veteran is not shown to possess.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his hypertension and his statements on such matter are not probative.  See Woehlaert, supra.

Accordingly, as the preponderance of the most competent, credible, and probative evidence weighs against a finding that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus, or any other service-connected disability, service connection for hypertension is denied and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  

Service connection for GERD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension, to include as secondary to PTSD and service-connected diabetes mellitus, is denied.  




____________________________________________
WAYNE M.  BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


